DETAILED ACTION
This is in response to the application filed 24 August 2020, which is a continuation of US applications 14/048,205 filed 8 October 2013 (now Patent 9,442,556), 15/233,371 filed 10 August, 2016 (now Patent 9,958,960), and 15/947,437 filed 6 April 2018 (now Patent 10,782,768). The application claims priority to foreign application KR10-2012-0116507 filed 19 October 2012.
Claims 1 - 20 are currently pending in the application. Claims 1 and 16 are independent claims.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 24 August 2020 and 14 March 2022 are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 9,442,556. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant claims are taught by at least claim 7 of Patent 9,442,556.
Instant application
Patent 9,442,556
Claim 1: An application processor comprising:
Claim 1: An application processor comprising: 
a main central processing device configured to receive a first clock signal from at least one external clock source and operate based on the first clock signal when the application processor is in an active mode;
a main central processing device configured to directly receive an external main clock signal from at least one external clock source and operate based on the external main clock signal when the application processor is in an active mode; 
at least one internal clock source configured to generate a second clock signal; and
at least one internal clock source configured to generate an internal clock signal; and
a sensor sub-system configured to process sensing-data received from at least one sensor module on a predetermined cycle when the application processor is in the active mode or a sleep mode and 
a sensor sub-system configured to process sensing-data received from at least one sensor module on a predetermined cycle when the application processor is in the active mode or a sleep mode, and 
configured to operate based on the first clock signal or the second clock signal depending on an operating speed required for processing the sensing-data,
configured to operate based on the internal clock signal or an external sub clock signal depending on an operating speed required for processing the sensing-data, wherein the external sub clock signal is received from the external clock source.

Claim 6: The application processor of claim 1, wherein the sensor sub-system comprises: a temperature sensing unit configured to generate temperature information by sensing an ambient temperature, or configured to receive the temperature information from another source.
wherein the sensor sub-system adjusts a wake-up time and a data-read time of the at least one sensor module based on temperature information.
Claim 7: The application processor of claim 6, wherein the sensor sub-system adjusts a wake-up time and a data-read time of the sensor module based on the temperature information.


A similar analysis applies to independent claim 16 and dependent claims 2-15 and 17-20.
Claims 1 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 9,958,930. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant claims are taught by at least claim 13 of Patent 9,958,930.
Instant application
Patent 9,958,930
Claim 1: An application processor comprising:
Claim 8: An application processor comprising: 
a main central processing device configured to receive a first clock signal from at least one external clock source and operate based on the first clock signal when the application processor is in an active mode;
a main central processor configured to receive an external clock signal and configured to operate based on the external clock signal; 
at least one internal clock source configured to generate a second clock signal; and
an internal clock source configured to generate an internal clock signal; and 
a sensor sub-system configured to process sensing-data received from at least one sensor module on a predetermined cycle when the application processor is in the active mode or a sleep mode and 
a sensor sub-system configured to operate based on the internal clock signal, and to receive data from an external device on a predetermined cycle, 
configured to operate based on the first clock signal or the second clock signal depending on an operating speed required for processing the sensing-data,
wherein the main central processor is configured to process the data during an active mode, and the sensor sub-system is configured to process the data during a sleep mode; and wherein the sensor sub-system changes an operating mode from the sleep mode to the active mode when an operating speed required for processing the data is more than a processing level of the sensor sub-system.

Claim12: The application processor of claim 8, wherein the sensor sub-system includes a temperature sensing unit configured to sense a temperature and to generate temperature information.
wherein the sensor sub-system adjusts a wake-up time and a data-read time of the at least one sensor module based on temperature information.
Claim 13: The application processor of claim 12, wherein the sensor sub-system adjusts a wake-up time and a data-read time of an external sensor module based on the temperature information.


A similar analysis applies to independent claim 16 and dependent claims 2-15 and 17-20.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one function module configured to perform a function operation” and “at least one sensor module configured to perform a sensing operation” in claim 16. These modules are interpreted to be modules of an application processor as described in ¶ [00112] and Fig. 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 - 5 and 14 - 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bowling et al. (U.S. PGPub 2013/0080819; Mar. 28, 2013; hereinafter “Bowling”)1 in view of Thomas et al. (U.S. PGPub 2001/0047494; Nov. 29, 2001; hereinafter “Thomas”).
Regarding claim 1, An application processor comprising: [Fig 1, item 100]
a main central processing device [item 110] configured to receive a first clock signal from at least one external clock source and operate based on the first clock signal when the application processor is in an active mode; [arrow from pin to item 152; a clock selection unit 152 which can be coupled with one or more external or internal input sources (¶ [0019])]
at least one internal clock source configured to generate a second clock signal; and [item 170]
a sensor sub-system configured to process sensing-data received from at least one sensor module on a predetermined cycle when the application processor is in the active mode or a sleep mode [items 150, 160, 175 and 180; ¶ [0015] describes a sleep mode in which a microcontroller wakes at periodic intervals to read a sensor using an internal oscillator.] 
Bowling does not teach the processor is configured to operate based on the first clock signal or the second clock signal depending on an operating speed required for processing the sensing-data, wherein the sensor sub-system adjusts a wake-up time and a data-read time of the at least one sensor module based on temperature information.
However, in the related art of thermal and power management for a computing device [Abstract], Thomas teaches the processor is configured to operate based on the first clock signal or the second clock signal depending on an operating speed required for processing the sensing-data, [When there is no activity for the processor, a slow clock frequency is used, thereby saving power and lowering the thermal heat produced by the processor. On the other hand, when there is activity for the processor, a fast clock frequency is used. (¶ [0032])]
wherein the sensor sub-system adjusts a wake-up time and a data-read time of the at least one sensor module based on temperature information. [Fig 6, Output Clock (CLK) changes based on Temp Signal - Item A; ¶ [0042] teaches the clock is the processor operates either slowly or fast based on the temperature information. Figs 1, 3 teach that the sensor is part of the processor]
Thomas further teaches that this is useful to control “a processor’s clock frequency so as to prevent overheating. In addition to preventing overheating, the invention attempts to maximize the processing speed of the processor.” (¶ [0031])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilize the sensor adjustment of Thomas with the processor of Bowling to achieve a processor in which the sensor selects between a slow and fast clock and adjusts a wake-up time and a data read time, for the benefit of preventing overheating while maximize the processing speed of the processor. (¶ [0031])
Regarding claim 2, the combination of Bowling/Thomas teaches the processor of claim 1, and Thomas in the combination further teaches a frequency of the second clock signal is lower than a frequency of the first clock signal. [¶ [0013]]
Regarding claim 3, the combination of Bowling/Thomas teaches the processor of claim 1, and Thomas in the combination further teaches the sensor sub-system decreases the operating speed by increasing a data-processing time when the wake-up time and the data-read time decrease based on the temperature information. [Fig 6, CLK frequency is changed to a slow clock based on temperature information (A)]
Regarding claim 4, the combination of Bowling/Thomas teaches the processor of claim 3, and Thomas in the combination further teaches the temperature information is generated by sensing an ambient temperature. [The temperature sensor 4 is either integrated within the Very Large Scale Integration (VLSI) design of the microprocessor 2 or placed in contact with the housing or package thereof. (¶ [0034])]
Regarding claim 5, the combination of Bowling/Thomas teaches the processor of claim 3, and Bowling in the combination further teaches the temperature information is received from another source. [¶ [0015] teaches alternatives of reading a sensor or checking a communication port]
Regarding claim 14, the combination of Bowling/Thomas teaches the processor of claim 1, and Bowling in the combination further teaches the sensor sub-system receives either the second clock signal or the first clock signal when the application processor is in the active mode. [A variety of clock signals can be provided to the RTSC 150 via internal clock signal lines from clock unit 170 or via external clock sources connected through one or more pins 140. (¶ [0020])]
Regarding claim 15, the combination of Bowling/Thomas teaches the processor of claim 1, and Bowling in the combination further teaches the sensor sub-system receives either the second clock signal or the first clock signal when the application processor is in the sleep mode. [A variety of clock signals can be provided to the RTSC 150 via internal clock signal lines from clock unit 170 or via external clock sources connected through one or more pins 140. (¶ [0020]); ¶ [0022] teaches other oscillators may be used during a sleep mode.]
Regarding claim 16, the claim recites an electronic device with modules configured to perform operations of the processor of claim 1, and is rejected under a similar rational as regarding claim 1 above.
Regarding claims 17 - 20, the claims are dependent on claim 16 and recite the limitations of claims 2 - 5 respectively. The claims are rejected under a similar rational as regarding the respective claim above.
Claims 6 - 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bowling in view of Thomas and further in view of Ranganathan (U.S. PGPub 20050240786; Oct. 27, 2005; hereinafter “Ranganathan”).
Regarding claim 6, the combination of Bowling/Thomas teaches the processor of claim 1. The combination does not teach the sensor sub-system decreases the operating speed when the battery is in a low battery state, and the sensor sub-system increases the operating speed when the battery is in a normal battery state.
However, in the related art of power consumption of a computer system [Abstract], Ranganathan teaches the sensor sub-system decreases the operating speed when the battery is in a low battery state, and the sensor sub-system increases the operating speed when the battery is in a normal battery state. [Fig 3, ¶¶ [0036]-[0039]; Ranganathan ¶ [0037] teaches determining the battery life and controlling the energy consumption of I/O devices (i.e., sensors) appropriately.]
Ranganathan further teaches that by doing so “Power consumption for the selected I/O device is reduced, for example, to minimize power consumption of the computer system.” (¶ [0005])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the power control in a low-battery state of Ranganathan with the clock selection of the combination of Bowling/Thomas to achieve a device in which sensors power control is performed in a low-battery state for the benefit of minimizing power consumption.
Regarding claim 7, the combination of Bowling/Thomas/Ranganathan teaches the processor of claim 6, and Ranganathan in the combination further teaches the sensor sub-system decreases the operating speed by turning off the at least one sensor module when the battery is in the low battery state. [Fig 3, step 304; place an I/O device in a low-power mode (¶ [0039])]
Regarding claim 8, the combination of Bowling/Thomas/Ranganathan teaches the processor of claim 6, and Bowling in the combination further teaches decreases the operating speed by reducing the number of times the at least one sensor module performs a sensing operation when the battery is in the low battery state. [a slow clock frequency is used ¶ [0032]); by using a slower clock frequency, the number of times a senor performs an operation is reduced.]
Regarding claim 9, the combination of Bowling/Thomas teaches the processor of claim 1. While Bowling in the combination teaches receiving either a first clock signal or a second clock signal, [a clock selection unit 152] and that power management is advantageous in a battery operates system [¶ [0019]] the combination does not teach the sensor sub-system determines which clock signal is received based on when the battery is in a low or normal battery state.
However, in the related art of power consumption of a computer system [Abstract], Ranganathan teaches controlling the energy consumption of a device based on the battery state. [Fig 3, ¶¶ [0036]-[0039]; Ranganathan ¶ [0037] teaches determining the battery life and controlling the energy consumption of I/O devices (i.e., sensors) appropriately.]
Ranganathan further teaches that by doing so “Power consumption for the selected I/O device is reduced, for example, to minimize power consumption of the computer system.” (¶ [0005])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have applied the teaching of power control based on battery state of Ranganathan with the clock selection of the combination of Bowling/Thomas to achieve a system where a lower powered clock is selected when the battery is in a low battery state and a higher powered clock when the battery is in a normal battery state for the advantage of minimizing power consumption of a battery powered computer system. (¶ [0005])
Regarding claim 10, the combination of Bowling/Thomas/Ranganathan teaches the processor of claim 9, and Bowling in the combination further teaches the second clock signal is generated by one of an on-chip oscillator or a real-time clock. [Fig 1, item 170; ¶ [0020]]
Regarding claim 11, the combination of Bowling/Thomas/Ranganathan teaches the processor of claim 9, and Bowling in the combination further teaches the first clock signal is generated by a phase locked loop that is coupled to an off-chip oscillator. [other oscillators may be used (¶ [0022]); A PLL coupled to an off-chip oscillator is a well-known clock source in the art.]
Claims 12 - 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bowling in view of Thomas and further in view of Tanaka (U.S. PGPub 2013/0275786; Oct. 17, 20013; hereinafter “Tanaka”)2.
Regarding claim 12, the combination of Bowling/Thomas teaches the processor of claim 1. The combination does not specifically teach the main central processing device does not process the sensing data when the application processor is in the sleep mode.
However, in the related art of power saving of a processor [Abstract], Tanaka teaches the main central processing device does not process the sensing data when the application processor is in the sleep mode. [¶ [0022]-[0023] teaches that the sensor control microcomputer processes sensing data, which happens when the main CPU is not in an active state.]
Tanaka further teaches that this a makes it “possible to prevent an inconvenience in which power is exhausted by operation of the sensors despite there is no calling” (¶ [0025])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have applied the sensor data processing of Tanaka to the processor of the combination of Bowling/Thomas to achieve a processor in which the application processor does not process the sensing data when the application processor is in the sleep mode for the benefit of preventing the power from being exhausted by operation of the sensors. 
Regarding claim 13, the combination of Bowling/Thomas teaches the processor of claim 1. The combination does not specifically teach the sensor sub-system processes the sensing data when the application processor is in the active mode. [¶ [0022]-[0023] teaches that the sensor control microcomputer processes sensing data, which happens when the main CPU is in an active state.]
The combination and rational to combine are as described regarding claim 12 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEVELN whose telephone number is (571)272-9865. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571)272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.N./            Examiner, Art Unit 2186                                                                                                                                                                                            
/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Application filed Sep. 28, 2011.
        2 Application filed Apr. 13, 2012.